EX-10.1




From: Marc-Andre Boisseau
To: Brad O’Sullivan; Ed O'Connor; Andrew Samaan
Sent: Fri, June 25, 2010 2:01:20 PM
Subject: RE: Board Meeting Today - Notice


Hi,


Unfortunately, due to the short notice, I will be unavailable for the meeting
today.


Also, I would like to inform the Company that I will continue to hold office as
a director of Optionable, at the latest, until the next company's annual meeting
and until my successor is elected and qualified.


Good luck in your endeavors and Brad, have a safe trip.  I'll talk to you soon.


Sincerely,


Marc-Andre